DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Status of Claims
3.	Claims 1 and 41 are currently amended.  Claims 2, 5, 9, 10, 24 and 30 are original.  Claims 3, 4, 6 - 8, 15 - 20, 25 – 29, 31 - 34, 38, 39, 42, 44 - 47 and54 were previously presented.  Claims 11 – 14, 21 – 23, 35 – 37, 40, 43 and 48 - 53 are cancelled.  Claims 1 - 10, 15 - 20, 24 - 34, 38, 39, 41, 42 – 47 and 54 are allowed.
Examiner’s Comments
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given on 01 Mar 2021 by Attorney Obert Chu.  The claims have been amended as follows:
(Currently Amended)	A vehicle access control system, comprising:
a personal wireless device of a driver, wherein the personal wireless device performs the following operation:

a processor of a vehicle access kit, wherein the processor performs the following operations:
receive the vehicle reservation at a communication interface of the vehicle access kit from the personal wireless device of the driver, wherein the communication interface includes a wireless communication interface that communicates with the personal wireless device via a short-range point-to-point wireless communications link, wherein the vehicle reservation includes a plurality of layers of encryption at a central server, wherein the plurality of layers of encryption includes the first layer of encryption and a second layer of encryption, wherein the first layer of encryption is encrypted using a first public key for the personal wireless device, wherein the first public key and the first private key are associated with each other, and wherein the second layer of encryption is encrypted using a second public key for the vehicle access kit;
decrypt the second layer of encryption of the vehicle reservation received from the personal wireless device via the short-range point-to-point wireless communications link at the vehicle access kit using a second private key for the vehicle access kit to authenticate the vehicle reservation, wherein the second public key and the second private key are associated with each other;
provide the driver access to a vehicle upon authentication of the vehicle reservation using a vehicle access control component; and
withdraw the driver access to the vehicle when the vehicle reservation becomes invalid, wherein the vehicle reservation is invalid after expiration of a reservation time period associated with the vehicle reservation, when the personal wireless device of the driver is out of a wireless communication range of the vehicle access kit, or a combination thereof; and 
a memory of the vehicle access kit coupled to the processor and configured to provide the processor with instructions. 
(Original)	The vehicle access control system recited in claim 1, wherein the vehicle reservation includes a reservation for a specified time period.
(Previously presented)	The vehicle access control system recited in claim 1, wherein the vehicle reservation includes a reservation time slot and vehicle identifier identifying the vehicle.
(Previously presented)	The vehicle access control system recited in claim 1, wherein the vehicle reservation includes a vehicle rental reservation.
(Original)	The vehicle access control system recited in claim 1, wherein the vehicle reservation includes an unlimited time period for access to the vehicle.
(Previously presented)	The vehicle access control system recited in claim 1, wherein the vehicle reservation is shared among members of a group or entity.
(Previously Presented)	The vehicle access control system recited in claim 1, wherein the processor further performs the following operation: send the vehicle reservation via a long-range wireless communications link from a data network to the personal wireless device.
(Previously presented)	The vehicle access control system recited in claim 7, wherein the long-range wireless communication link is selected from the group consisting of GSM, SMS, UTMS, HSDPA, and LTE. 
(Original)	The vehicle access control system recited in claim 1, wherein the vehicle reservation is included in a verified communication.
(Original)	The vehicle access control system recited in claim 1, wherein the vehicle reservation is included in an encrypted communication.
(Canceled)	
(Canceled)	
(Canceled)	
(Canceled)
(Previously presented)	The vehicle access control system recited in claim 1, wherein the short-range point-to-point wireless communication link is selected from the group consisting of Bluetooth and WiFi.
(Previously presented)	The vehicle access control system recited in claim 1, wherein the communication interface comprises a physical access port adapted to communicate with the personal wireless device via a wired connection.
(Previously presented)	The vehicle access control system recited in claim 1, wherein the vehicle access control system communicates a symmetric key back to the personal wireless device.
(Previously presented)	The vehicle access control system recited in claim 17, wherein the symmetric key is associated with the vehicle reservation and its validity term is associated with a reservation time period of the vehicle reservation.
(Previously presented)	The vehicle access control system recited in claim 1, wherein the processor further performs the following operation: receive an update to the vehicle access kit from the personal wireless device.
(Previously presented)	The vehicle access control system recited in claim 19, wherein the update includes a new private key for the vehicle access kit.
(Canceled)	
(Canceled)	
(Canceled)	 
(Original)	The vehicle access control system recited in claim 1, wherein the vehicle access control component emulates a key fob.
(Previously presented)	The vehicle access control system recited in claim 1, wherein the vehicle access control component includes a vehicle bus adaptor for communicating with a vehicle bus coupled to a vehicle controller.
(Previously presented)	The vehicle access control system recited in claim 25, wherein the vehicle access control component includes a CAN-bus adaptor for communicating with a vehicle CAN-bus.
(Previously presented)	The vehicle access control system recited in claim 25, wherein the vehicle access control component includes a LIN-bus adaptor for communicating with a vehicle LIN-bus.
(Previously presented)	The vehicle access control system recited in claim 1, wherein the processor further performs the following operation: deny access to the vehicle using the vehicle access control component when the personal wireless device loses communication with the vehicle access kit. 
(Previously presented)	The vehicle access control system recited in claim 1, wherein the processor further performs the following operation: tether the vehicle access kit to a long-range wireless communication interface of the personal wireless device for tethered wireless network access.
(Original)	The vehicle access control system recited in claim 29, wherein the tethered wireless network access provides for automatic tracking of geographical location of the vehicle.
(Previously presented)	The vehicle access control system recited in claim 1, wherein the vehicle access control system further includes the central server configured to advertise a vehicle reservation using a social network site, wherein the advertised vehicle reservation includes geolocation information. 
(Previously presented)	The vehicle access control system recited in claim 1, further comprising an accelerometer for monitoring acceleration of the vehicle during one or more trips, wherein the processor further performs the following operation: monitor acceleration of the vehicle during one or more trips to provide vehicle usage data and report the vehicle usage data periodically to the central server.
(Previously presented)	The vehicle access control system recited in claim 32, wherein the accelerometer is a tethered accelerometer that is tethered to an accelerometer of the personal wireless device.
(Previously presented)	The vehicle access control system recited in claim 33, wherein the system is configured to associate the vehicle usage data to one or more vehicle users and communicate the vehicle usage data associated with the one or more vehicle users to an insurance agency for offering pay-as-you-drive insurance based on the vehicle usage data. 
(Canceled)	
(Canceled)	
(Canceled)	
(Previously presented)	The system recited in claim 1, wherein the processor further performs the following operation: communicate with a data network via long-range wireless communication protocol using a GSM radio of the vehicle access kit. 
(Previously presented)	The system recited in claim 1, wherein the processor further performs the following operation: identify a sound signal based on a signature sound signal protocol using a microphone of the vehicle access kit, wherein the vehicle access kit further includes a battery system for supplying power to the vehicle access kit, and wherein the battery system of the vehicle access kit transitions from a low power mode to a normal power mode after the signature sound signal is identified.
(Canceled)	
(Currently Amended)	A method for vehicle access control, comprising:
decrypting, using a personal wireless device, a first layer of encryption of a vehicle reservation using a first private key for the personal wireless device;
receiving the vehicle reservation at a communication interface of a vehicle access kit from the personal wireless device of a driver, wherein the communication interface includes a wireless communication interface that communicates with the personal wireless device via a short-range point-to-point wireless communications link, wherein the vehicle reservation includes a plurality of layers of encryption at a central server, wherein the plurality of layers of encryption includes the first layer of encryption and a second layer of encryption, wherein the first layer of encryption is encrypted using a first public key for the personal wireless device, wherein the first public key and the first private key are associated with each other, and wherein the second layer of encryption is encrypted using a second public key for the vehicle access kit;
decrypting the second layer of encryption of the vehicle reservation received from the personal wireless device via the short-range point-to-point wireless communications link at the vehicle access kit using a second private key for the vehicle access kit to authenticate the vehicle reservation, wherein the second public key and the second private key are associated with each other;
providing the driver access to the vehicle after authenticating the vehicle reservation using a vehicle access control component; and 
withdrawing the driver access to a vehicle when the vehicle reservation becomes invalid, wherein the vehicle reservation is invalid after expiration of a reservation time period associated with the vehicle reservation, when the personal wireless device of the driver is out of a wireless communication range of the vehicle access kit, or a combination thereof.
(Previously presented)	The method recited in claim 41, wherein the vehicle reservation includes a reservation time slot and vehicle identifier identifying the vehicle. 
(Canceled)	 
(Previously presented)	The system recited in claim 1, wherein the vehicle access kit further includes a battery system for supplying power to the vehicle access kit, and wherein the battery system of the vehicle access kit transitions from a normal power mode to a low power mode after a time-out period has passed since turning off an engine of the vehicle, after there is no communication with the personal wireless device, after the vehicle reservation has become invalid, or any combination thereof. 
(Previously presented)	The system recited in claim 1, wherein the processor further performs the following operations:
detect when the personal wireless device enters and exits a proximity of the short-range point-to-point wireless communication link of the vehicle access kit; and 
determine when to start and stop billing for a vehicle sharing event based on detecting when the personal wireless device enters or exits within a proximity of the short-range point-to-point wireless communication link of the vehicle access kit. 
(Previously presented)	The system recited in claim 1, wherein the secure communication channel includes secure communications between the vehicle access kit and the personal wireless device including a plurality of messages, each message of the plurality of messages including a unique increment, each unique increment relates to a counter and a timestamp.
(Previously presented)	The system recited in claim 1, wherein the secure communication channel includes secure communications between the vehicle access kit and the personal wireless device including a plurality of messages, the plurality of messages including a first message and a second message, the first message including a first unique increment, the second message including a second unique increment, the first unique increment and the second unique increment both relate to a counter and a timestamp.
(Canceled)	
(Canceled)	
(Canceled)	
(Canceled)	
(Canceled)	
(Canceled)	
(Previously presented)	The system recited in claim 1, wherein the processor further performs the following operation: receive a new second private key from the central server to authenticate new vehicle reservations encrypted using a new second public key, wherein the new second public key and the new second private key are associated with each other.
Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail ...." Id.
Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.  The cited prior art; however, does not anticipate or render obvious, alone or in combination the claimed invention, as recited in amended Claims 1and 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/           Examiner, Art Unit 3685  

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685